Summary Prospectus Supplement June 10, 2013 In the summary prospectus for each fund listed below, the section Fees and expenses is supplemented to reflect that the 1.00% short-term trading fee (also known as a redemption fee) described in the prospectus will no longer apply, effective for shares purchased on or after June 24, 2013. Putnam Capital Putnam Opportunities Fund High Yield Trust Putnam Capital Putnam International Capital Spectrum Fund Opportunities Fund Putnam Convertible Putnam Small Cap Securities Fund Growth Fund Putnam Equity Spectrum Fund Putnam Small Cap Value Fund Putnam Floating Rate Putnam Tax-Free Income Fund High Yield Fund Putnam High Yield Advantage Fund 282224 6/13
